Citation Nr: 1749846	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-11 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left thumb disability, rated as noncompensable for the period prior to January 15, 2015, and 10 percent disabling thereafter.
 
2.  Entitlement to an increased rating for a right thumb disability, rated as noncompensable for the period prior to January 15, 2015, and 10 percent disabling thereafter.

3.  Entitlement to an initial disability rating in excess of 10 percent for right thumb scarring.

4.  Entitlement to service connection for a pulmonary disorder, including as due to exposure to asbestos or depleted uranium, claimed as hilar adenopathy.

5.  Entitlement to service connection for chronic fatigue disorder, claimed as residuals of Lyme disease.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected thumb disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1981 to April 2007, including a period of service in Southwest Asia during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran participated in a hearing before the undersigned in November 2012, and a transcript of this hearing has been associated with the record.  During the November 2012 hearing, the Veteran presented testimony with respect to the following issues: (i) entitlement to an initial compensable disability rating for orthopedic residuals of a right thumb injury; (ii) entitlement to an initial disability rating in excess of 10 percent for right thumb scarring; (iii) entitlement to service connection for a pulmonary disorder, and; (iv) entitlement to service connection for chronic fatigue disorder, claimed as residuals of Lyme disease.  The Board notes that the Veteran and his representative elected not to present testimony as to the issue of entitlement to an initial compensable disability rating for a left thumb injury.

The Board then remanded these matters in February 2014 for additional development.  In a March 2017 rating decision, the RO increased the Veteran's right and left thumb disability ratings to 10 percent each, effective January 15, 2015.  Because the increased ratings do not represent grants of the maximum benefits allowable, those issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an October 2017 brief, the Veteran's service representative raised the issue of entitlement to a TDIU due to the Veteran's thumb disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Accordingly, that issue has been added to the title page.

The issue of entitlement to service connection for a pulmonary disorder is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 15, 2015, the Veteran's left and right thumb disabilities were manifested by painful motion and noncompensable limitation of motion, but without evidence of a gap of at least one inch (2.5 cm) between the thumb pads and the fingers.

2.  Since January 15, 2015, the Veteran's left and right thumb disabilities have been manifested by painful motion, but no ankylosis and, at most, a gap of one to two inches between the thumb pads and fingers. 

3.  The Veteran does not have at least three scars that are painful or unstable, and his right thumb scars are superficial, cover an area of less than 6 inches (39 square centimeters), and are not both painful and unstable, nor do they cause functional impairment.

4.  The Veteran does not meet the criteria for a diagnosis of chronic fatigue syndrome or a medically unexplained chronic multisymptom illness, and as his fatigue has been medically-associated with his service-connected fibromyalgia, he is already being compensated for this symptom.


CONCLUSIONS OF LAW

1.  For the period prior to January 15, 2015, the criteria for a 10 percent disability rating, but no higher, for a left thumb sprain have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5228 (2017).

2.  For the period prior to January 15, 2015, the criteria for a 10 percent disability rating, but no higher, for right gamekeeper's thumb have been met.  38 U.S.C.S. 
§§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5228 (2017).

3.  For the period from January 15, 2015, the criteria for a rating in excess of 10 percent for a left thumb sprain have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2017).

4.  For the period from January 15, 2015, the criteria for a rating in excess of 10 percent for right gamekeeper's thumb have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2017).

5.  The criteria for a rating in excess of 10 percent for right thumb scars have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007 and 2017).

6.  The criteria for establishing service connection for chronic fatigue are not met.  38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 4.14 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.S. § 1155; 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, the United States Court of Appeals for Veterans Claims (Court) held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Court in Mitchell v. Shinseki explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  25 Vet. App. 32; see also 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

A. Left and Right Thumb

After reviewing the record, the Board finds that, for the period prior to January 15, 2015, resolving doubt in the Veteran's favor, a 10 percent rating is warranted for each thumb.  However, at no time during the appeal period are ratings in excess of 10 percent warranted.  

In this regard, Diagnostic Code 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating for a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  There is no differentiation between the ratings assigned for the major and minor hands under Diagnostic Code 5228.

Here, for the period prior to January 15, 2015, the relevant evidence includes a November 2006 pre-discharge VA examination and a May 2010 VA hand examination during which there was no gap found between the thumb pad and fingers, bilaterally.  Also relevant are June 2007 and September 2007 VA examination reports, which do not comment specifically on the presence of any gap.  Nevertheless, the June 2007 report shows that the Veteran had no difficulty attempting to oppose fingers between the right thumb and the tips of the fingers, with fingers 2-4.  Range of motion of the right thumb in adduction and palmar abduction was 70 degrees, and both metacarpal-phalangeal and interphalangeal flexion was to 60 degrees.  There was no limitation due to pain, and there was full range of motion of the left thumb without any limitations.  The September 2007 VA examination report documents normal mobility of the thumb, noting that the tip of the Veteran's left thumb can touch the tip of all fingers.  It further shows metacarpal phalangeal joint flexion to 45 degrees, and interphalangeal joint flexion to 40 degrees.  

Regarding pain, while painful motion and tightness of the left thumb were reported during September 2007 examination, there was no objective evidence of painful motion during other VA examinations, nor was there additional limitation of motion following repetitive use during.  The Veteran did report localized pain in the right thumb during the November 2006 examination, but there was there pain on manipulation of the joints in May 2010.  Moreover, though deformity of the right thumb was noted on exam, described as enlargement of the metacarpal-phalangeal joint from prior injury, imaging of the left and right hands during the foregoing examinations did not reveal arthritis or degenerative changes of either thumb.  

Notably, none of the VA examiners found additional limitation or functional impairment following repetitive use.  The Board notes that the June 2007 
VA examiner did find mild loss of function of the right thumb, and the September 2007 examiner recorded moderate effects on activities of daily living with moderate impairment with tightness in grasping, but no decreased strength or dexterity.  However, the November 2006 examiner found full strength in the bilateral hand and noted that the Veteran can tie shoelaces, fasten buttons, and pick up and tear a piece of paper without difficulty.  The May 2010 VA examiner also found no decreased strength for pushing, pulling, twisting, or decreased dexterity for twisting, probing, writing, touching, or expression.  The foregoing VA examination findings are generally consistent with the currently-assigned noncompensable ratings for the left and right thumb, as there is no evidence of a gap between the thumb pad and fingers of either hand.

Nevertheless, the Board observes that the Veteran has provided competent lay testimony regarding pain on use of the thumbs, including in a July 2007 statement in which he reported pain while trying to use tools.  Additionally, the September 2007 VA examiner noted painful motion of the left thumb.  Furthermore, ongoing VA treatment notes support that, at times, the Veteran's thumbs are more limited than as shown on VA examinations.  For example, in December 2009, the Veteran sought treatment for pain and decreased sensation in the thumbs and, at that time, was found to have decreased thumb opposition.  At that time, radial and palmar abduction of the thumbs were to no better than 45 degrees in the left hand and 40 degrees in the right hand, as compared to the 70 degrees shown, bilaterally, during November 2006 VA examination.  Similarly, during January 2010 VA treatment, the Veteran exhibited decreased radial and palmar abduction to no better than 50 degrees, bilaterally.  

Thus, although compensable limitation of motion is not shown for either thumb for the period prior to January 15, 2015, after resolving doubt in favor of the Veteran, the Board finds that an initial 10 percent disability rating is warranted for each thumb based on the Veteran's competent complaints of pain on use and painful motion, and the objective evidence of limitation of motion.  DeLuca, supra; Burton, supra; 38 C.F.R. §§ 4.40, 4.59. 

However, the Board finds that at no time since the effective date of service connection is a disability rating in excess of 10 percent warranted, to include for the period since January 15, 2015, for either the left or right thumb.  As noted the November 2006, September 2007, and May 2010 examination reports do not show a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers, but rather no gap or a gap of zero centimeters, bilaterally.  Similarly, a January 15, 2015 VA examination report does not show the presence of a gap of more than 2 inches between the left or right thumb pad and the fingers with the thumb attempting to oppose the fingers, even considering functional complaints.  Instead, the left and right thumbs were limited to a gap of 3 centimeters (or 1 to 2 inches), consistent with the 10 percent rating currently-assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

Ongoing treatment records are also negative for objective evidence of a gap of 2 inches or more the thumb pad and the fingers with the thumb attempting to oppose the fingers, or other significant thumb findings.  Indeed, with the exception of the December 2009 and January 2010 VA treatment notes discussed above, they are essentially negative for service-connected thumb findings or complaints, and do not otherwise show evidence of a gap of 2 inches or more the thumb pad and the fingers for either hand.  The Board does acknowledge treatment of the left thumb in July 2008; however, that treatment was for an intercurrent non-service connected injury.

In finding that a rating higher than 10 percent is not warranted for either thumb, the Board has considered the Veteran's descriptions of his thumb symptoms and his reports of flare ups and functional impairment, both during medical evaluations and in correspondence he has submitted to VA.  In this regard, he has reported pain, stiffness, tightness, soreness, cracking, crepitus, and difficulty grasping and holstering a gun.  And, as noted, a September 2007 VA examiner found moderate impairment in chores and activities of daily living, and a January 2015 VA examiner also found that the Veteran's thumb symptoms limit his fine motor skills.  The Board points out that, despite those opinions, during the appeal period the Veteran has demonstrated his actual ability to perform various fine motor skills.  For example, during a February 2007 VA contract neurological examination, it was noted that "his ability to pinch, grasp, and manipulate small objects was quite good."  In July 2009 he was putting aluminum siding on his house, and in  September 2009, he was still building his house, likely requiring significant use of the hands and, more specifically, thumbs.  More recently, in January 2015, he reported hunting.

What is more, as noted by the RO in a March 2017 rating decision, the Veteran is already in receipt of separate ratings for neurological disabilities affecting his hands, which contemplate fine motor impairment.  Indeed, the Veteran is in receipt of separate ratings for radiculopathy of the upper extremities, bilateral carpal tunnel syndrome, residuals of cold injury to left and right hands, Raynaud's syndrome associated with cold injury residuals, left and right wrist sprains, right hand ulnar styloid process fracture, and right fourth and fifth metacarpal fracture.  Those disabilities have also been shown through various VA examinations and ongoing VA treatment to impact the Veteran's bilateral hand function, to include causing him to drop objects, and cause symptoms of pain, numbness, tingling, and weakness in the upper extremities, to specifically include the fingers.  The Veteran is precluded from being compensated for the same symptoms under a separate diagnostic codes.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In any event, even considering functional complaints, there is no competent and credible evidence of a gap of at least 2 inches between the Veteran's left or right thumb pad and opposing fingers.  Nor does the evidence show that any pain, weakness, fatigue, or incoordination cause further functional loss that more nearly approximates a gap of at least 2 inches.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a; DeLuca v. Brown, 8 Vet. App. 202 1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the Veteran does not meet the criteria for a higher 20 percent rating under Diagnostic Code 5228 at any time during the period on appeal.

Similarly, a disability rating in excess of 10 percent is not warranted for either thumb under any other applicable diagnostic code.  Despite a suggestion to the contrary during the Veteran's November 2012 Board hearing, the Veteran does not have ankylosis of either thumb, as noted by movement shown during the November 2006, September 2007, May 2010, and January 2015 VA examinations.  As such, a rating in excess of 10 percent under Diagnostic Code 5224 for ankylosis is not warranted.

Nor is a higher 20 percent rating warranted under Diagnostic 5003 for arthritis primarily because Diagnostic Code 5003 requires X-ray evidence of arthritis in two minor joint groups in order for a 20 percent rating to be assigned, and arthritis of both thumbs has not been shown.  See 38 C.F.R. § 4.45.  On the contrary, imaging of the left and right thumbs has been negative for arthritis or degenerative changes.  Additionally, since January 15, 2015, the Veteran has been assigned a compensable rating based on limitation of motion for each thumb.  Therefore, even if arthritis was demonstrated, a higher disability rating could not be assigned under Diagnostic Code 5003.

In sum, the Board finds that the Veteran's left and right thumb disabilities have most closely approximated the criteria for a 10 percent rating under Diagnostic Code 5228 since the effective date of service connection.  See 38 C.F.R. §§ 4.3, 4.7.  The preponderance of the evidence is against the assignment of higher ratings at any point during the period on appeal.

B. Right Thumb Scars

The Veteran seeks a rating higher than 10 percent for his right medial and dorsal thumb scars, which are rated under Diagnostic Code 7804.  The Board observes that the Veteran is also separately service connected for scars of the right and left lower back, midline chest, right posterior shoulder, right anterior shoulder, and right superior shoulder, each rated as noncompensable.  

As a preliminary matter, the Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  73 Fed. Reg. 54708 (Sept. 23, 2008). The new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  In this case, the Veteran's underlying service connection claim upon which the appeal is based was received prior to October 23, 2008.  Thus, the criteria effective prior to that date apply.  However, as the AOJ has also evaluated the Veteran's right thumb scars under the revised criteria, as discussed in an April 2017 supplemental statement of the case, the Board has considered claim under both the old and revised criteria.  Regardless, the Board finds that neither a higher nor separate rating is warranted for the right thumbs scars under either the old or revised criteria.  

In order to warrant a higher or separate rating under the criteria in effect prior to October 23, 2008, the evidence must show right thumb scars that are: deep or that cause limited motion in an area exceeding 6 square inches (39 square centimeters) for a separate 10 percent rating, or an area exceeding 12 square inches (77 square centimeters) for a higher 20 percent rating (Diagnostic Code 7801); superficial and do not cause limited motion in an area exceeding 144 square inches (929 square centimeters)(Diagnostic Code 7802); or, superficial and unstable (Diagnostic Code 7803).  38 C.F.R. § 4.118 (2007).  Notably, a higher rating is not available under Diagnostic Code 7804, which provides a 10 percent rating for scars that are painful and superficial on examination.  Id.

In order to warrant a higher rating under the revised criteria in effect from October 23, 2008, the evidence must show three or four scars that are unstable or painful for a 20 percent rating, and five or more scars that are unstable or painful for a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  The Board also observes that Note (2) under Diagnostic Code 7804, provides for an additional 10 percent if one or more scars are both unstable and painful.  38 C.F.R. § 4.118, DC 7804, Note (2) (2017).  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804, Note (1).  

Under the revised criteria, higher or separate ratings are also available under Diagnostic Code 7801 for scars that are deep and nonlinear in an area exceeding 6 square inches (39 square centimeters) for a separate 10 percent rating, or an area exceeding 12 square inches (77 square centimeters) for a higher 20 percent rating; and, Diagnostic Code 7802 for scars that are superficial and nonlinear in an area exceeding 144 square inches (929 square centimeters).  38 C.F.R. § 4.118, DC 7804 (2017).

To the extent that Diagnostic Code 7805 under both the old and revised criteria could also potentially provide for a higher rating based on limitation of function or other disabling effects of the affected part, the evidence here does not show any functional impairment or disabling effects of the right thumb caused by the scars.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Thus, Diagnostic Code 7805 is not for application.

Here, the evidence shows the Veteran's right thumbs scars to be painful and superficial, but not unstable and not covering an area of at least 6 square inches or 39 square centimeters.  Specifically, a November 2006 VA examination report documents two scars on the Veteran's right thumb, including an elevated scar on the right dorsal thumb measuring about 2.0 centimeters by 0.1 centimeters, and an elevated scar on the right medial thumb measuring about 1.0 centimeters by 0.2 centimeters.  Both scars were tender and had keloid formation of less than six square inches (39 square centimeters).  However, neither scar was unstable, and there was no disfigurement, ulceration, adherence, tissue loss, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, or edema.  Thereafter, a June 2007 VA examiner noted "a tiny scar at the base of the thumb" and "no skin breakdown."   The foregoing findings of two scars that are painful, but not unstable and of less than 39 square centimeters in area, are consistent with the currently-assigned 10 percent rating.

Ongoing VA treatment notes also do not support entitlement to a higher rating for the Veteran's right thumb scars, as they are essentially negative for right thumb scar-related complaints or findings, to specifically include findings of three or more scars that are painful or unstable, any scars that are both painful and unstable, or any scars that are deep, cause limited motion, or exceed an area of 39 square centimeters.  Thus, a higher rating under any diagnostic code is not warranted, under either the old or revised rating criteria.  38 C.F.R. § 4.118.

The Board recognizes the Veteran's testimony in November 2012 concerning his right thumb scarring, describing it as "obnoxious" and "annoying" because it "rubs and gets on everything."  He also described itching and some loss of sensation.  Notably, he did not testify as to any specific impairment caused by the right thumb scars, and, as discussed, the Veteran is already service-connected for neurological disability involving his hands, including impaired sensation, as well as limited motion and functional impairment of the thumbs caused by orthopedic disability.  38 C.F.R. § 4.114; see Esteban, supra.

As the Veteran has only two scars, even if both were painful and/or unstable, only a 10 percent rating would still be warranted, as at least three scars are required for a higher rating under the revised Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  Moreover, as neither scar is unstable, an additional 10 percent is not available for a scar that is both painful and unstable.  Id. at Note (2).  Even considering the Veteran's service-connected scars other than the right thumb, as detailed by the November 2006 VA examiner, the Veteran's combined scar area would still be less than 39 square centimeters and far less than 77 square centimeters necessary to respectively warrant a separate or higher rating under Diagnostic Code 7801, or the 929 square centimeters necessary to warrant a separate rating under Diagnostic Code 7802. 

As a final matter, the Board recognizes that the Veteran's right thumb scars have not been evaluated in some time.  Nevertheless, there is nothing to suggest that the Veteran's right thumb scars have worsened or that the prior VA examinations are no longer accurate, besides the mere passage of time. The Board notes that the mere passage of time does not require VA to provide a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  As such, the Board finds that remand for a new examination of the Veteran's right thumb scarring is not warranted.

In sum, absent evidence of right thumb scarring that is deep, unstable, causing limited motion or functional impairment, exceeding 39 square centimeters or 77 square centimeters, the Veteran does not meet the criteria for a rating in excess of 10 percent rating or a separate 10 percent rating under any relevant diagnostic code. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007 and 2017).  Instead, the Board finds that the Veteran's current right thumb scars are consistent with the 10 percent rating assigned under Diagnostic Code 7804.  The preponderance of the evidence is against the assignment of higher or separate compensable ratings at any point during the period on appeal.

The Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).

C. TDIU

In an October 2017 brief, the Veteran's service representative raised the issue of entitlement to a TDIU due to the Veteran's thumb disabilities, as part of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

However, as observed by the Veteran's representative, the Veteran has been in receipt of a 100 percent combined schedular rating since the day after his separation from service.   What is more, the Veteran has not alleged that he is unemployable solely due to one service-connected disability, nor does the medical evidence suggest such.  Indeed, on his application for Vocational Rehabilitation in March 2008, the Veteran indicated employment barriers from not only his "thumb injury" but also spine and shoulder disabilities.  Elsewhere he listed employment problems due to a traumatic brain injury, his knees, neck, gastrointestinal problems, and cold injury residuals.  The Board also notes out that the Veteran has not actually asserted that he is unemployable solely due to a thumb disability, but rather expressed frustration at an inability to obtain employment in preferred fields such as security or law enforcement due to impairment in his ability to holster a gun.  VA examiners have also not suggested unemployability due to thumb disabilities, and as discussed above, the Veteran has been able to build a house and perform physical labor, including attach siding to a house, and hunt, despite this thumb disabilities.

In any event, pursuant to 38 C.F.R. § 4.16, "[t]otal disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities." (Emphasis added).  As the language of that regulation further addresses both the situation where there is only one service-connected disability and situations where there are multiple service-connected disabilities, it is clear that the reference to "schedular rating" in the regulation contemplates a combined schedular rating. 

Because the Veteran has a schedular 100 percent combined rating, i.e. a total rating, throughout the pendency of the appeal period, a TDIU rating based on the combined effects of multiple service-connected disabilities cannot be assigned under the law.  He has not alleged that he is unemployable solely due solely to his service-connected thumb disabilities, nor does the medical evidence suggest such.  Therefore, the issue of entitlement to TDIU is moot.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

Moreover, as a TDIU rating based upon multiple disabilities does not meet the single disability requirement for housebound benefits pursuant to 38 U.S.C.S. § 1114(s), any conclusion regarding TDIU based on multiple disabilities could not result in any benefit flowing to the Veteran.  See Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010).  Thus, remand for consideration of TDIU based on multiple service-connected disabilities serves no useful purpose.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

In short, because the Veteran already has a total rating based on the combined effects of his service-connected disabilities, there is no legal basis to award a TDIU based on the combined effect of those disabilities.  38 C.F.R. § 4.16.

II.  Service Connection

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.S. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 

Service connection may also be granted on a presumptive basis for Persian Gulf veterans who exhibit objective indications of a qualifying chronic disability, provided that such disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.S. § 1117; 38 C.F.R. § 3.317(a)(1); see also 81 Fed. Reg. 71,382 (Oct. 17, 2016) (extending the date by which a disability must manifest to a degree of 10 percent or more for purposes of 38 C.F.R. § 3.317, from December 31, 2016, to December 31, 2021).  Unlike a claim based on direct service connection, in a claim based on a qualifying chronic disability under 38 C.F.R. § 3.317, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

For purposes of presumptive service connection for Persian Gulf veterans under 38 C.F.R. § 3.317, a "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, to include chronic fatigue syndrome.  38 C.F.R. § 3.317(a)(2)(i).

VA has defined a medically unexplained chronic multisymptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).


The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

The Veteran seeks service connection for fatigue, which he competently states began during service.  Based on a review of the evidence, the Board concludes that service connection for fatigue is denied.  Although the Veteran had service in Southwest Asia, a fatigue disorder, including chronic fatigue syndrome, has not been shown at any time since the claim for service connection.  

Foremost, the Veteran does not have a diagnosis of chronic fatigue syndrome.  Indeed, March 2007 and August 2014 VA examiners declined to diagnose chronic fatigue syndrome.  Their opinions discussed relevant diagnostic criteria and were based on examination of the Veteran and a review of the claims file.  Thus, they are considered probative.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  They are also consistent with ongoing VA treatment notes, which are similarly silent for a diagnosis of chronic fatigue syndrome, even during such times as the Veteran complained of "severe fatigue," as in October 2007.  Thus, service connection is not warranted for chronic fatigue syndrome.

Nor is service connection warranted for fatigue as a manifestation of an undiagnosed illness or a medically unexplained chronic multi-symptom illness, despite an August 2014 VA examiner's assessment of fatigue due to an undiagnosed illness.  In this regard, by definition, an undiagnosed illness is a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In this case, the Veteran's fatigue has been attributed to known diagnoses of fibromyalgia and sleep apnea.  Specifically, VA examiners in January 2015 and October 2015 expressly found that the Veteran's fatigue is related to obstructive sleep apnea and therefore, tied to a known, identified clinical diagnosis.  Similarly, the Veteran's fatigue was also expressly determined to be a symptom of fibromyalgia by the January 2015 VA examiner.  

The January and October 2015 VA examiners' conclusions are consistent with ongoing treatment records, and are further supported by the Veteran's own statements.  In this regard, the Veteran testified during his November 2012 Board hearing that his fatigue had been attributed to fibromyalgia.  Further, as discussed, even at such as times that the Veteran reported severe fatigue, he was diagnosed with fibromyalgia and, notably, insomnia.  Indeed, in October 2007, he reported moderate slowed thinking and severe fatigue, and that "this is from being banged up and having lots of pain."  In a November 2007 statement, the Veteran indicated that his fatigue could be related to his sleeping difficulties due, in part, to pain caused by his service-connected back disability.  He similarly reported during a November 2006 VA examination that he frequently awakens during the night due to pain and his frequent awakenings results in difficulty with energy during the day.  In September 2009, a VA physician also attributed the Veteran's fatigue to chronic pain, stating that it is "apparent...that the chronic pains are affecting your quality of life and your ability to function and that these contribute significantly to your feelings of fatigue."  The Board further notes that the record shows a diagnosis of fibromyalgia as early as October 2007, thereby accounting for fatigue as a symptom of fibromyalgia throughout the period on appeal.  

To the extent that the August 2014 VA examiner found the Veteran's fatigue to be a manifestation of an undiagnosed illness, he offered no rationale for that conclusion.  There was no discussion for the conclusion that the Veteran's fatigue was not a symptom of his diagnosed fibromyalgia, despite acknowledging the diagnosis in the examination report, and despite fatigue being a known symptom of and expressly contemplated by the rating criteria for fibromyalgia.  Such an omission renders the opinion as to fatigue as due to an undiagnosed illness, not probative.

The Board acknowledges that the Veteran is competent to report having fatigue. However, notwithstanding the Veteran's contentions, the Veteran has been awarded service connection for fibromyalgia, and such diagnosis was based on many symptoms, one of which is fatigue, per a January 2015 VA examination report.  Thus, because the Veteran is also service-connected for fibromyalgia, he is already being compensated for fatigue caused by fibromyalgia.  See 38 C.F.R. § 4.71, Diagnostic Code 5025 (2017).  To separately service-connect fatigue would constitute prohibited pyramiding, i.e., compensating the same symptom twice.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

In sum, the Veteran is being compensated for fatigue associated with fibromyalgia, and a fatigue disorder, such as chronic fatigue syndrome, has not been diagnosed.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.S. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  To the extent that the Veteran has additional fatigue not associated with fibromyalgia, the Board points out that the Veteran is being compensated for ALL of his fatigue regardless of the its etiology.  Mittleider v. West, 11 Vet. App. 181 (1998).

In reaching all of the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

For the period prior to January 15, 2015, a 10 percent disability rating for a left thumb sprain is granted.

For the period prior to January 15, 2015, a 10 percent disability rating for right gamekeeper's thumb is granted. 

For the period from January 15, 2015, a rating in excess of 10 percent for a left thumb sprain is denied.

For the period from January 15, 2015, a rating in excess of 10 percent for right gamekeeper's thumb is denied.

A rating in excess of 10 percent for right thumb scars is denied.

Service connection for chronic fatigue is denied.
.  

REMAND

Concerning the Veteran's claim of entitlement to service connection for a pulmonary disorder, the Board finds that remand for a new VA examination is necessary.  

In this regard, a January 2015 VA examiner diagnosed dyspnea due to deconditioning, and opined that such was not related to active service.  However, the examiner did not address diagnostic evidence of "probable lymphadenopathy" from a December 2008 chest CT scan cited on the VA examination report.  In this regard, a November 2006 VA examiner also noted a history of hilar adenopathy that caused the Veteran's lungs to feel "heavy and slow."  Yet, the November 2006 examination otherwise showed normal lungs on physical examination, a normal chest x-ray, and normal pulmonary function testing, and the examiner declined to diagnose any disability absent pathology.  Given the subsequent evidence of adenopathy that may cause pulmonary problems, which was not addressed by the January 2015 VA examiner, the Board finds an addendum is necessary to address its significance.  

The Board also observes that the testing relied upon by the January 2015 VA examiner was not current, as the CT scan was from December 2008, and pulmonary function testing was from January 2012.  It does appear that additional pulmonary function testing was attempted in September 2014 for purposes of a VA examination, but that the Veteran became hostile and the testing was not completed.  Nevertheless, the Board finds that an additional examination with current testing should be provided, and the Veteran is advised that failure to cooperate could result in the denial of his claim.

Additionally, the Board also observes that in February 2012, a VA pulmonologist found that there was no cardiac or pulmonary cause for his dyspnea, but opined that it must be related to "especially deconditioning" but also fibromyositis.  Then, in March 2012, it was noted that the Veteran's methotrexate was discontinued "secondary to the patient exhibiting  shortness of breath."  In July 2012, it was noted that the Veteran's pulmonary problems were thought to be possibly related to methotrexate, which the record shows may be used to treat the Veteran's now service-connected fibromyalgia.  The Board finds that an additional opinion is necessary to address the foregoing, which suggests that the Veteran may have pulmonary problems not caused by deconditioning.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA pulmonology examination.  All indicated testing should be performed.  The entire claims file should be made available to and be reviewed by the pulmonologist in conjunction with this request.  Following review of the claims file, he or she should respond to the following:

The examiner must state whether any current or previous respiratory symptoms are attributable to a known diagnosis. 

If the examiner finds that any of the Veteran's symptoms are attributable to a known diagnosis, the examiner is asked to specifically state whether the Veteran's respiratory condition was incurred in, or aggravated by the Veteran's active duty service, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theatre of operations.  The examiner must state upon what specific evidence each determination is based. 

If the examiner finds any of the Veteran's symptoms are not attributable to a known diagnosis, the examiner is asked to specifically state whether each identified symptom constitutes an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with exposure to chemicals and/or environmental hazards in the Southwest Asia theatre of operations. 

In providing the foregoing opinions, the examiner should address the evidence of hilar adenopathy/ lymphadenopathy shown in service and on CT chest scan in December 2008, as well as the 2012 notations that the Veteran's pulmonary problems may be attributable to fibromyositis or methotrexate.

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


